               Case 1:18-cr-00016-LY Document 24 Filed 10/18/18 Page 1 of 7



                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

UNITED STATES OF AMERICA                    §
                                            §
                                            §
VS.                                         §           1:18-CR-00016-LY
                                            §
                                            §
CHARLES MCALLISTER                          §



                 UNOPPOSED MOTION FOR PROTECTIVE ORDER


        Defendant Charles McAllister respectfully moves the Court for entry of a

protective order to prevent the disclosure of confidential and personally-identifying

information contained in the records of the bankruptcy trustee for BullionDirect,

Inc. In support of this motion, Defendant states as follows:

        1.        The Government alleges that Mr. McAllister committed a “scheme”

of fraud culminating in the bankruptcy of BullionDirect, Inc. (“BDI”). Some of

the discovery in this matter will be records obtained from the trustee for the

BullionDirect, Inc. Litigation Trust, which was created in connection with the

chapter 11 bankruptcy case for BDI, which remains pending before the United

States Bankruptcy Court for the Western District of Texas, case no. 15-10940-

TMD. These records contain personally-identifying and confidential information

belonging to third-parties.       These records also contain information subject to

{HD096939.1}                                1
               Case 1:18-cr-00016-LY Document 24 Filed 10/18/18 Page 2 of 7



attorney-client privileges currently controlled by Gregory S. Milligan as trustee of

the BullionDirect, Inc. Litigation Trust. Accordingly, Defendant seeks the entry of

a limited Agreed Protective Order to prevent the disclosure of this sensitive

information.

        2.        The Court has the authority to enter a protective order pursuant to

Federal Rule of Criminal Procedure 16(d)(1), which provides that “[a]t any time

the court may, for good cause, deny, restrict, or defer discovery or inspection, or

grant other appropriate relief.” Fed. R. Crim. P. 16(d)(1); see also United States v.

Carriles, 654 F. Supp. 2d 557, 565 (W.D. Tex. 2009). In addition, “‘[a] protective

order may be issued upon a showing . . . by a party advocating the privacy interests

of nonparties.’” Id. at 566 (internal citations omitted). The entry of a protective

order is within the trial court’s discretion. Id.

        3.        Moreover, “the court should seek to ensure that the disclosure of

discovery materials to a defendant “‘involve[s] a minimum hazard to others.’” Id.

(citing Alderman v. United States, 394 U.S. 165, 185, 89 S. Ct. 961, 22 L. Ed. 2d

176 (1969)).

        4.        It is well settled that protecting personally-identifying and confidential

information is good cause for a protective order. See, e.g., id. at 567 (protective

order appropriate to prevent harm to third-parties economic interest and private

medical information); Nabarrette v. Propetro Servs., Case No. 15-CV-00211, 2016



{HD096939.1}                                   2
               Case 1:18-cr-00016-LY Document 24 Filed 10/18/18 Page 3 of 7



U.S. Dist. LEXIS 186374, 2016 WL 7616717, at *24 (W.D. Tex. Apr. 4, 2016)

(determining that a protective order is warranted allowing the parties to protect

dates of birth and social security numbers).

        5.        Counsel for Defendant has conferred with the prosecution, who states

that the government is unopposed to this motion.

        6.        Defendant therefore requests that the Court enter the Agreed

Protective Order attached as Exhibit A to this Motion for good cause shown.

        WHEREFORE Defendant respectfully requests the entry of the attached

Agreed Protective Order to protect from disclosure the personally-identifying and

confidential information of third-parties, and for such other and further relief as

this Court deems appropriate.

Date: October 18, 2018                    Respectfully submitted,

                                          JONES WALKER, LLP



                                          JAMES M. ARDOIN III
                                          State Bar No. 24045420
                                          TIFFANY C. RAUSH
                                          State Bar. No. 24099090
                                          811 Main Street, Suite 2900
                                          Houston, Texas 77002
                                          Tel: (713) 437-1800
                                          Fax: (713) 437-1810
                                          jardoin@joneswalker.com
                                          traush@joneswalker.com
                                          ATTORNEYS FOR DEFENDANT,
                                          CHARLES MCALLISTER

{HD096939.1}                                 3
               Case 1:18-cr-00016-LY Document 24 Filed 10/18/18 Page 4 of 7



                                CERTIFICATE OF SERVICE


        I hereby certify this document was filed using the CM/ECF service on

October 18, 2018 which caused service on all counsel of record.



                                                Tiffany C. Raush




{HD096939.1}                                4
               Case 1:18-cr-00016-LY Document 24 Filed 10/18/18 Page 5 of 7



                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

UNITED STATES OF AMERICA                    §
                                            §
                                            §
VS.                                         §            1:18-CR-00016-LY
                                            §
                                            §
CHARLES MCALLISTER                          §



                           AGREED PROTECTIVE ORDER


        IT IS HEREBY ORDERED that the Parties shall follow the procedures set

forth below with respect to certain documents or information provided or

exchanged in this proceeding.

        1.        Protected Information.   The parties and Gregory S. Milligan as

Trustee of the BullionDirect, Inc. Litigation Trust may protect from disclosure in

the public record any full social security number, account number, date of birth or

other personally-identifying information of third parties or Defendant. The parties

and Gregory S. Milligan as Trustee of the BullionDirect, Inc. Litigation Trust may

also protect from disclosure any information it reasonably believes, in good faith,

is confidential, proprietary, privileged, or trade secret information.        Such

information is referred to as “Protected Information.”




{HD096939.1}                                5
               Case 1:18-cr-00016-LY Document 24 Filed 10/18/18 Page 6 of 7



         2.       Method of Protection. The parties may redact Protected Information

before using it at trial or otherwise entering the information into the public record.

Alternatively, or additionally, the parties my seek leave to file the Protected

Information under seal in accordance with federal rules and the local rules of this

Court.

         3.       Challenging Protective Designation.   In the event that any party

objects at any stage of the proceedings to the redaction or filing under seal of any

Protected Information, the objecting party shall try to resolve any such dispute in

good faith on an informal basis. In the event such dispute cannot be resolved, the

objecting party may seek relief from the Court.

         4.       Failure to Designate Not A Waiver. The inadvertent or unintentional

production of documents containing sensitive, personally-identifying, privileged,

confidential, proprietary, or trade secret information without being designated as

Protected Information at the time of the production shall not be deemed a waiver in

whole or in part of such person or entity’s claim to the confidentiality or secrecy or

privileged nature of the documents or information produced. A person or entity

may designate as Protected Information material that has already been produced,

including material that the producing party inadvertently failed to designate as such

at the time it was produced, by written notice to the receiving party that the

material should be designated protected under the terms of this Order.



{HD096939.1}                                6
               Case 1:18-cr-00016-LY Document 24 Filed 10/18/18 Page 7 of 7




        5.        Not A Basis for Liability to Third Parties.    This Order, and any

documents produced by Gregory S. Milligan as Trustee of the BullionDirect, Inc.

Litigation Trust, shall not constitute a basis for liability by any party or Gregory S.

Milligan as Trustee of the BullionDirect, Inc. Litigation Trust to any other party or

to any third party for any good faith failure to protect any Protected Information.

        IT IS SO ORDERED this ______ day of ________________________,

2018.



                                    ____________________________________
                                    HON. LEE YEAKEL
                                    District Court Judge, Western District of Texas




{HD096939.1}                                 7
